Citation Nr: 1205759	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 and from January 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in October 2009 for additional  evidentiary development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further review of the record discloses a need for additional development prior to final appellate review.

The Veteran is claiming entitlement to service connection for sleep apnea, which he asserts began during service.  Sleep apnea is defined as transient attacks of failure of automatic control of respiration, resulting in alveolar hypoventilation, which becomes more pronounced during sleep.  See Dorland's Illustrated Medical Dictionary 528, 1381 (28th ed. 1994).  Obstructive sleep apnea is defined as sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  Id.

Service treatment records show that in November 1967, during his first period of active duty, the Veteran complained of a history of poor sleeping.  However there was no additional follow-up evaluation or additional clinical findings, including during his second period of active duty.  Post service records show the first complaints of sleep problems is in March 2004, more than 30 years after the Veteran's discharge from service in 1972.  

Pursuant to the October 2009 Board Remand, the Veteran underwent a VA respiratory examination in January 2010.  The examiner noted the Veteran's complaints of breathing problems shortly after returning from Vietnam.  Following examination of the Veteran, including a review of his pulmonary history and symptoms, the examiner diagnosed reactive airway disease with resulting sleeping difficulty, lack of endurance, and fatigue.  There is no indication from the report of any specific testing to assess the Veteran's claimed sleep disorder.  In fact, there is no diagnosis with respect to any sleep disorder other than as an apparent symptom of restrictive airway disease.  The examiner noted that the basis for the opinion was supporting medical documentation in the Veteran's file, although he also indicated the claims file was unavailable for review.  The claims file was then returned to the examiner for an addendum opinion based on a review of the claims file. 

In a January 2011 addendum, a different examiner reviewed the claims file and concluded that the Veteran's claimed sleep disorder was not due to service on the basis that there was no evidence of it in service treatment records.  As noted above, the record clearly establishes that the Veteran complained of sleeping difficulty in November 1967.  He has also complained of sleep problems since service separation. 

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Circuit Court) recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.  Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion. 

Given that neither VA examiner addresses the Veteran's inservice sleep complaints, and contentions that he has had problems sleeping since service, the Board finds the 2010 VA examination and its 2011 addendum are inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran has sleep apnea as a result of service. 

The Board stresses that, because the Veteran is competent to report the onset of sleep problems in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed sleeping problems shortly after returning from Vietnam and that he has experienced continued problems since that time.  Dalton supra.  That said, however, the Veteran's contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation of his sleep disorder, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  Document the attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  The Veteran should also undergo appropriate VA examination to determine the etiology of any sleep disorder, including sleep apnea.  The claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history in service and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including sleep studies, are to be performed and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  

For any sleep disorder diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service.  In answering this question, the examiner should address the Veteran's in-service complaints of sleeping problems in November 1967 as the possible onset of, or precursor to, his current sleep disorder.  The examiner should also acknowledge and discuss the Veteran's statements asserting continuity of sleep problems since service.  

The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  

3.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the May 2011 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


